Case 4:20-cr-06002-SAB   ECF No. 26   filed 01/07/20   PageID.67 Page 1 of 5




                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON



                                                                    Jan 07, 2020
                                                                        SEAN F. MCAVOY, CLERK
Case 4:20-cr-06002-SAB   ECF No. 26   filed 01/07/20   PageID.68 Page 2 of 5
Case 4:20-cr-06002-SAB   ECF No. 26   filed 01/07/20   PageID.69 Page 3 of 5
Case 4:20-cr-06002-SAB   ECF No. 26   filed 01/07/20   PageID.70 Page 4 of 5
Case 4:20-cr-06002-SAB   ECF No. 26   filed 01/07/20   PageID.71 Page 5 of 5
